FILED
                            NOT FOR PUBLICATION                             NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DIMITRITZA TOROMANOVA,                           No. 13-16286

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01637-LRH-
                                                 CWH
 v.

WELLS FARGO BANK, NA; et al.,                    MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                          Submitted: November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Dimitritza Toromanova appeals pro se from the district court’s judgment

dismissing her diversity action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s order

denying her motion to remand for lack of subject matter jurisdiction, Yocupicio v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
PAE Grp., LLC, 795 F.3d 1057, 1059 (9th Cir. 2015), and we affirm.

      The district court properly denied Toromanova’s motion to remand because

it correctly determined that Tiffany Labo – the only non-diverse defendant – was

fraudulently joined to defeat diversity jurisdiction. See Hunter v. Philip Morris

USA, 582 F.3d 1039, 1043 (9th Cir. 2009) (“Although an action may be removed

to federal court only where there is complete diversity of citizenship, ‘one

exception to the requirement for complete diversity is where a non-diverse

defendant has been fraudulently joined.’” (citations and internal quotation marks

omitted)); see also Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir.

1998) (“If the plaintiff fails to state a cause of action against a resident defendant,

and the failure is obvious according to the settled rules of the state, the joinder of

the resident defendant is fraudulent.” (citation and internal quotation marks

omitted)). Labo does not “have or claim any interest which would be affected” by

the declaratory judgment sought by plaintiff. Nev. Rev. Stat. § 30.130.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                            2                                     13-16286